                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11
     SANDRA E. HOPE-EL, et al.,                   )     Case No.: CV 19-09968-CJC(JCx)
                                                  )
12                                                )
                  Plaintiffs,                     )
13                                                )
           v.                                     )
14                                                )     ORDER DISMISSING CASE FOR
                                                  )     LACK OF SUBJECT MATTER
15
     RUSSELL GONZALEZ, et al.,                    )     JURISDICTION
                                                  )
16                                                )
                  Defendants.                     )
17                                                )
                                                  )
18                                                )
19

20         On November 21, 2017, Plaintiff Sandra E. Hope-EL filed this over ninety-page
21   complaint against Defendants Russel Gonzalez, Kayla Gonzalez, and Mercury Insurance
22   Company/Travelers, seeking $5.6 billion for damages relating to an April 29, 2014
23   “water leak/flood” from an upstairs unit owned by Defendants Russel and Kayla
24   Gonzalez into the downstairs unit owned by Plaintiff’s mother, which she left to her four
25   children. (Dkt. 1.) Plaintiff filed a similar case related to the flood in Los Angeles
26   Superior Court on September 12, 2016, which has been actively litigated for three years.
27   See Sandra Hope v. Russell Gonzalez and Kayla Gonzalez, Case No. TC028557.
28


                                                  -1-
 1         On November 20, 2019, Plaintiff filed in the state court case a document titled
 2   “Objection (To Ruling of October 17,2019; Plaintiff Intent to Transfer Case to a federal
 3   District Court for Lack of Subject Matter Jurisdiction.” Plaintiff’s complaint states, “This
 4   case is a transfer from a state court because of lack of subject matter jurisdiction 28
 5   U.S.C. § 1339; 16 US CODE § 2412 Existing treaties.” (Dkt. 1 at 1.) It is apparent from
 6   the face of Plaintiff’s complaint that this Court lacks subject matter jurisdiction over this
 7   frivolous complaint. The Court thus sua sponte DISMISSES Plaintiff’s complaint for
 8   lack of subject matter jurisdiction.
 9

10         A federal court can assert subject matter jurisdiction over cases that (1) involve
11   questions arising under federal law or (2) are between diverse parties and involve an
12   amount in controversy that exceeds $75,000. 28 U.S.C. §§ 1331, 1332. Under the “well-
13   pleaded complaint rule,” federal question jurisdiction is present only when “a federal
14   question is presented on the face of the plaintiff’s properly pleaded complaint.”
15   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). This occurs when the well-
16   pleaded complaint “establishes either that federal law creates the cause of action or that
17   the plaintiff’s right to relief necessarily depends on resolution of a substantial question of
18   federal law.” Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,
19   463 U.S. 1, 27–28 (1983).
20

21         Here, Plaintiff asserts federal question jurisdiction (Dkt. 1 at 91 [Civil Cover
22   Sheet]), but no federal question is presented on the face of Plaintiff’s complaint. Her
23   citation to the Contracts Clause of the United States Constitution and other federal
24   statutes is frivolous. For example, Plaintiff asserts a claim for property damage under 10
25   U.S.C. § 2737. (Dkt. 1 at 2.) But that statute relates to property damage caused by
26   government actors, and is clearly not applicable here. Nor is there any possible basis for
27   a racketeering claim under 18 U.S.C § 1961 et seq. (See Dkt. 1 at 3.)
28


                                                   -2-
 1         Although the Court is sympathetic that the flood may have caused Plaintiff and her
 2   family hardship, this Court has no jurisdiction over her claims. Because the Court lacks
 3   subject matter jurisdiction, the case is hereby DISMISSED WITHOUT PREJUDICE
 4   to ongoing litigation in state court.
 5

 6         DATED:        December 5, 2019
 7                                               __________________________________
 8                                                      CORMAC J. CARNEY
 9                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -3-
